CONCURRENT opinion op
me. justice wolf.
I agree with the judgment of this court and with the opinion in so far as it holds that the decision of the Supreme Court of the United States in the Ochoa case does not apply to the facts of the appeal before us. I also agree with the court that the decision of the Supreme Court did not say that General Henry had no authority to modify the Mortgage Law in force in Porto Rico. Indeed, the opinion cited indicates that General Henry had such authority provided a reasonable time was given owners to contest the proceeding. Ochoa v. Hernández, 230 U. S., 162. The same thing also follows impliedly from the discussion of the principle that statutes curtailing prescription should allow a reasonable time.
However, the opinion written by Mr. Justice Pitney does not say how much of the order of General Henry was without authority. Perhaps it is a reasonable conclusion from the opinion that the court meant that the retroactive part of the order was without authority, but the opinion may mean other things as when it says that a reasonable period to contest the posesorio or dominio must be given as against all *205those whose possession at the time of the promulgation of the order was less than twenty years. Ochoa v. Hernández, supra, p. 162. In this appeal the possession was begun in 1900, or after the order of General Henry was promulgated. Hence the reasoning of Ochoa v. Hernández is not applicable. This court has never questioned the reasonableness of the curtailment from twenty to six years, and in the case before us the appellants had possession for more than ten years, the time limited in section 1858 of the Civil Code as to persons present. There is no question here of the retroactive effect of General Henry’s order, and hence I agree with the court that the order of the registrar should be reversed.